DETAILED ACTION	
In Applicant’s Response dated 4/11/2022, Applicant amended claims 1 to 20, added claim 21; and argued against all rejections previously set forth in the Office action dated 2/15/2022.


Response to Argument
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
The term artificial intelligence is not specifically defined and is therefore subject to the broadest interpretation reasonable. The term artificial intelligence is defined as the capability of a machine to imitate intelligent human behavior by the Merriam-Webster dictionary (See https://www.merriam-webster.com/dictionary/artificial%20 intelligence). The limitation of an artificial intelligence is clearly and specifically taught in the prior art wherein the artificial intelligence can detect malfunction components within a plane during flight and warn the crew and even send the information to ground control for help. So the artificial intelligence is performing the job of a on flight technician. The AI can also set the screen of a on flight device to sleep mode when no additional input is detected from passengers over a period of time. This is performing the function of an air attendant, therefore applicant’s argument is unpersuasive. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 11, 12, 15, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fagan, Pub. No.: 2018/0281990A1. 

With regard to claim 8:
Fagan discloses A method comprising: receiving, via a sensor interface coupling an artificial intelligence processing unit (paragraph 447 to 449: “” The method 2310 begins at step 2312. The method 2310 proceeds to step 2314 by displaying a graphical user interface (GUI) component representing a portion of the aircraft cabin. At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318. At step 2318, the method 2310 determines which aircraft cabin section amongst a plurality of aircraft cabin sections is associated with the system for which the event corresponding to the fault has occurred. Then, at step 2320, the method 2312 proceeds to displaying, on the IO node, (i) a graphical user interface (GUI) component representing at least a portion of the aircraft cabin comprising at least some of the plurality of aircraft cabin sections and (ii) a visual indication identifying the aircraft cabin section associated with the system for which the event corresponding to the fault has occurred.” See aslo Paragraph 303); with at least one sensor (paragraph 448: “At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318.”), environmental information regarding a cabin of an aircraft (paragraph 448: “At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318.”); receiving, via a flight crew interface, at least one flight crew input (paragraph 289: “ FIG. 13 illustrates one embodiment of a cabin lights GUI 202 contemplated for use as a part of the present technology. The cabin lights GUI 202 includes zone designators 204, 206, 208. By selecting and highlighting one or more of the zone designators 204, 206, 208, the user is able to control the cabin lighting in the selected zones within the aircraft 36.Two controls over the cabin lighting are provided via the cabin lights GUI 202. The user is provided with control over the intensity (or brightness) of the cabin lights via the intensity control menu 210. Cabin light intensity is contemplated to be controllable from a minimum of 0 lumens to a predetermined maximum. The user also may be provided with control over the color of the cabin lights via a color control menu 212. Color refers to the “warmness” of the light, as should be apparent to those skilled in the art. Warmer light includes more yellow light elements. Cool light includes a bluer appearance. It is contemplated that the user may be provided control over the coolness or warmness of the light, as indicated by the color control menu 212. Both the intensity control menu 210 and the color control menu 212 are contemplated to be presented as slider bars, with slider elements 214, 216, that assist the passenger to appreciate where the controls are in relation to the extremes.”); receiving, via a passenger interface, at least one passenger input (paragraph 252 to 254: “he video icon 142 provides access to a listing of the video entertainment available to the passenger on board the aircraft 36 as well as other functionality, as discussed below.
[0253] The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein. The television icon 146 provides access to a listing of the television programming that may be available to the passengers. Television programming is contemplated to encompass pre-recorded content. However, it is contemplated that television programming also may include real-time television programming for aircraft 36 that are equipped to receive television programming during flight.
”); and directing, with the artificial intelligence processing unit, at least one end effector to perform at least one task responsive to one or more of the environmental information, flight crew input, or passenger input (paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).

With regard to claims 10 and 17:
Fagan disclose the aspect wherein the artificial intelligence processing unit is configured to prioritize a series of tasks, (Fagan paragraph 462: “Turning now to FIG. 46-48, the screen 1000 now comprises a second sub-window displayed as a result of the user 2680 pressing on the first GUI component 1012 and/or the second GUI component 1014. The second sub-window comprises a list of fault messages 1050. Each one of the fault messages of the list 1050 comprises information relating to (1) a code number allowing to uniquely identifying a fault message, (2) a title and (3) a time stamp. In some embodiments, the list 1050 may be sorted by pressing on the third GUI component 1016 to sort the list 1050 according to code numbers. In some embodiments, the list 1050 may be sorted by pressing on the fourth GUI component 1018 to sort the list 1050 according to titles. In some embodiments, the list 1050 may be sorted by pressing on the fifth GUI component 1020 to sort the list 1050 according to time stamps.”), the method comprising directing the at least one end effector to perform the prioritized series of tasks. (Fagan paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).

With regard to claims 11 and 18:
Fagan disclose the aspect wherein the at least one task comprises a localized task tailored for a portion of the cabin. (Fagan paragraph 350 and 351: “If the method 306 does not receive any input from the user selecting the reading light control(s), the method 306 proceeds to step 410. At step 410, the method 306 awaits input of the selection of the seat control(s). The seat controls may be accessed by selecting the seat icon 168. If the method 306 receives the selection of the seat control(s), the method 306 proceeds to step 412 via the connector 414. The seat subroutine is illustrated in FIG. 40. If the method 306 does not receive input regarding the seat, the method 306 proceeds to step 416, where the method 306 optionally places the tablet 130 into a sleep mode. From step 416, the method 306 returns to step 310 via the connector 354.” See also paragraph 317).
 
With regard to claims 12 and 19:
Fagan disclose the aspect wherein the at least one task comprises a universal task that affects an entirety of the cabin (Fagan paragraph 295: “FIG. 15 illustrates one contemplated embodiment of a thermostat GUI 226. The thermostat GUI 226 includes zone indicators 228 so that the user may select one or more zones for which the temperature in the aircraft 36 is to be adjusted. The temperature is contemplated to be changed using a temperature control bar 230 with a slider 232. The temperature is contemplated to be controllable within 5-10° C. of the standard ambient of 25° C. Of course, a greater or lesser control may be provided as required or as desired.” See also paragraph 290).

Claim 15 is rejected for the same reason as claim 8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 3, 4, 5, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, Pub. No.: 2018/0281990A1, in view of Kothari, Pub. No.: 2017/0013188A1. 
With regard to claim 1:
Fagan discloses a passenger assistant system comprising: an artificial intelligence processing unit (paragraph 447 to 449: “” The method 2310 begins at step 2312. The method 2310 proceeds to step 2314 by displaying a graphical user interface (GUI) component representing a portion of the aircraft cabin.
[0448] At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318. At step 2318, the method 2310 determines which aircraft cabin section amongst a plurality of aircraft cabin sections is associated with the system for which the event corresponding to the fault has occurred. Then, at step 2320, the method 2312 proceeds to displaying, on the IO node, (i) a graphical user interface (GUI) component representing at least a portion of the aircraft cabin comprising at least some of the plurality of aircraft cabin sections and (ii) a visual indication identifying the aircraft cabin section associated with the system for which the event corresponding to the fault has occurred.” See aslo Paragraph 303); a sensor interface coupling the artificial intelligence processing unit with at least one sensor configured to provide environmental information regarding a cabin of an aircraft (paragraph 448: “At a step 2316, the method 2312 proceeds by detecting, by a controller associated with the distributed architecture, that an event of a system of the aircraft cabin corresponding to a fault has occurred. In some embodiments, the controller may be the controller 16. If no event is detected, then the method 2312 proceeds to returning to the step 2314. If an event is detected, then the method 2312 proceeds to step 2318.”); a flight crew interface coupling the artificial intelligence processing unit with at least one flight crew input (paragraph 289: “ FIG. 13 illustrates one embodiment of a cabin lights GUI 202 contemplated for use as a part of the present technology. The cabin lights GUI 202 includes zone designators 204, 206, 208. By selecting and highlighting one or more of the zone designators 204, 206, 208, the user is able to control the cabin lighting in the selected zones within the aircraft 36.Two controls over the cabin lighting are provided via the cabin lights GUI 202. The user is provided with control over the intensity (or brightness) of the cabin lights via the intensity control menu 210. Cabin light intensity is contemplated to be controllable from a minimum of 0 lumens to a predetermined maximum. The user also may be provided with control over the color of the cabin lights via a color control menu 212. Color refers to the “warmness” of the light, as should be apparent to those skilled in the art. Warmer light includes more yellow light elements. Cool light includes a bluer appearance. It is contemplated that the user may be provided control over the coolness or warmness of the light, as indicated by the color control menu 212. Both the intensity control menu 210 and the color control menu 212 are contemplated to be presented as slider bars, with slider elements 214, 216, that assist the passenger to appreciate where the controls are in relation to the extremes.
”); a passenger interface coupling the artificial intelligence processing unit with at least one passenger input (paragraph 252 to 254: “he video icon 142 provides access to a listing of the video entertainment available to the passenger on board the aircraft 36 as well as other functionality, as discussed below.
[0253] The audio icon 144 provides access to a listing of the audio (i.e., music) entertainment available to the passenger on board the aircraft 36. Other functionality also may be made available via the audio icon 144, as discussed herein.The television icon 146 provides access to a listing of the television programming that may be available to the passengers. Television programming is contemplated to encompass pre-recorded content. However, it is contemplated that television programming also may include real-time television programming for aircraft 36 that are equipped to receive television programming during flight.
”); and at least one end effector coupled to the artificial intelligence processing unit; wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform at least one task responsive to information acquired from one or more of the sensor interface, flight crew interface, or passenger interface (paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).
Fagan does not disclose an artificial intelligence processing unit configured for one or both of machine learning or being trained based on received information.
However Kothari an artificial intelligence processing unit configured for one or both of machine learning or being trained based on received information (paragraph 282: “”According to an embodiment of the present invention, the sun visor system mentioned in this invention would also comprise of a software module for a smart personal assistant, which would utilize different web services to be able to answer users' questions, inform about upcoming events at nearby locations, latest news, weather, make suggestions for restaurants, nearby gas stations, etc. One or ordinary skill in the art would recognize that such smart personal assistant of the sun visor device would act very similar to the smart personal assistant available on the smartphones. Moreover, the smart personal assistant of the sun visor system would also learn users' behavior using machine learning software, make recommendations and would constantly try to help the vehicle passengers while traveling in the vehicle. In order for the users to enable such smart personal assistant on the sun visor device, there can be a button, switch, fingerprint sensor, voice recognition software or other similar biometric recognition technology on the sun visor device.). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kothari to Fagan so the artificial intelligence system can be trained based on received information to better understand the needs of the users to improve on how to deal with different situations during travel to provide the users with better support over time. 


With regard to claim 2:
Fagan and Kothari disclose discloses the aspect wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on the information acquired and historical information. (Kothari paragraph 282: “”According to an embodiment of the present invention, the sun visor system mentioned in this invention would also comprise of a software module for a smart personal assistant, which would utilize different web services to be able to answer users' questions, inform about upcoming events at nearby locations, latest news, weather, make suggestions for restaurants, nearby gas stations, etc. One or ordinary skill in the art would recognize that such smart personal assistant of the sun visor device would act very similar to the smart personal assistant available on the smartphones. Moreover, the smart personal assistant of the sun visor system would also learn users' behavior using machine learning software, make recommendations and would constantly try to help the vehicle passengers while traveling in the vehicle. In order for the users to enable such smart personal assistant on the sun visor device, there can be a button, switch, fingerprint sensor, voice recognition software or other similar biometric recognition technology on the sun visor device.). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kothari to Fagan so the artificial intelligence system can be trained based on received information to better understand the needs of the users to improve on how to deal with different situations during travel to provide the users with better support over time.

With regard to claims 3:
Fagan and Kothari disclose the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to prioritize a series of tasks (Fagan paragraph 462: “Turning now to FIG. 46-48, the screen 1000 now comprises a second sub-window displayed as a result of the user 2680 pressing on the first GUI component 1012 and/or the second GUI component 1014. The second sub-window comprises a list of fault messages 1050. Each one of the fault messages of the list 1050 comprises information relating to (1) a code number allowing to uniquely identifying a fault message, (2) a title and (3) a time stamp. In some embodiments, the list 1050 may be sorted by pressing on the third GUI component 1016 to sort the list 1050 according to code numbers. In some embodiments, the list 1050 may be sorted by pressing on the fourth GUI component 1018 to sort the list 1050 according to titles. In some embodiments, the list 1050 may be sorted by pressing on the fifth GUI component 1020 to sort the list 1050 according to time stamps.”), and to direct the at least one end effector to perform the prioritized series of tasks (Fagan paragraph 459 to 461: “The screen 1000 of FIG. 43 also comprises a sixth GUI component 1034, a seventh GUI component 1036, an eight GUI component 1038 and a ninth GUI component 1040. The sixth GUI component 1034 allows the user to access to a Line`-Replaceable Unit (LRU) page. The seventh GUI component 1036 allows the user to reboot one or more failed systems. The eight GUI component 1038 allows the user to access to a power control page. The ninth GUI component 1040 allows the user to access to a page containing more details about one or more fault messages, such as fault messages associated with the fault event visually identified by the visual indicator 1032.FIG. 44 illustrates a user 2680 interacting with the screen 1000 of FIG. 43, via a touchscreen interface, by pressing on the ninth GUI component 1040.Turning now to FIG. 45, the screen 1000 now comprises a first sub-window displayed as a result of the user 2680 pressing on the ninth GUI component 1040. The first sub-window comprises a tenth GUI component 1042, the sixth GUI component 1034, the seventh GUI component 1036 and the eight GUI component 1038. The tenth GUI component 1042 allows the user to go back to a previous version of the screen 1000 illustrated at FIGS. 43 and 44.”).

With regard to claims 4:
Fagan and Kothari disclose the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform a localized task tailored for a portion of the cabin (Fagan paragraph 350 and 351: “If the method 306 does not receive any input from the user selecting the reading light control(s), the method 306 proceeds to step 410. At step 410, the method 306 awaits input of the selection of the seat control(s). The seat controls may be accessed by selecting the seat icon 168. If the method 306 receives the selection of the seat control(s), the method 306 proceeds to step 412 via the connector 414. The seat subroutine is illustrated in FIG. 40. If the method 306 does not receive input regarding the seat, the method 306 proceeds to step 416, where the method 306 optionally places the tablet 130 into a sleep mode. From step 416, the method 306 returns to step 310 via the connector 354.” See also paragraph 317).
 
With regard to claims 5:
Fagan and Kothari disclose the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform a universal task that affects an entirety of the cabin (Fagan paragraph 295: “FIG. 15 illustrates one contemplated embodiment of a thermostat GUI 226. The thermostat GUI 226 includes zone indicators 228 so that the user may select one or more zones for which the temperature in the aircraft 36 is to be adjusted. The temperature is contemplated to be changed using a temperature control bar 230 with a slider 232. The temperature is contemplated to be controllable within 5-10° C. of the standard ambient of 25° C. Of course, a greater or lesser control may be provided as required or as desired.” See also paragraph 290).

With regard to claim 21: 
Fagan and Kothari disclose The passenger assistant of Claim 1, wherein the artificial intelligence processing unit is configured to direct the at least one end effector to perform tasks responsive to the sensor interface, the flight crew interface, and the passenger interface (Fagan paragraph 456: “In some other embodiments, the method 2314 may further proceeds to a first additional step and a second additional step. The first additional step may comprise receiving a control input associated with a fault-transmission action. In some embodiments, the fault-transmission may be similar to the user interaction detailed below in connection with FIG. 47. The second additional step may comprise transmitting to a ground station, via a network, a fault message associated with the fault, the fault message comprising data associated with the fault. As previously mentioned, the ground station may be a maintenance facility associated with a server configured so as to receive the data associated with the fault. In some embodiments, transmitting to the ground station may comprise sending a bulk of data associated with a plurality of faults. In some embodiments, the network may be a conventional communication network allowing an aircraft to transmit data while in flight.” See also Kothari paragraph 284 ).


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Kothari, and further in view of Badger et al., Pub. No.: 2011/0202876A1. 
With regard to claims 6:
Fagan and Kothari do not disclose the passenger assistant system of claim 1, wherein the artificial intelligence processing unit is configured to receive an initial command from at least one of the flight crew interface or the passenger interface, modify the command based on historical information, and direct the at least one end effector to perform the modified command.
However Badger discloses the aspect wherein the artificial intelligence processing unit is configured to receive an initial command from at least one of the flight crew interface or the user interface, modify the command based on historical information, and direct the at least one end effector to perform the modified command. (paragraph 8: “According to a first embodiment, a method comprises receiving first input data, automatically learning user tendencies based on the first input data to generate input history data, receiving second input data, and based on the input history data and the second input data, generating auto-corrections or suggestion candidates for the second input data. In some examples, the receiving first input data comprises receiving a completion event indicating that the first input data is complete, such as the sending of a text message, instant message, or email. In some examples, the automatically learning user tendencies comprises analyzing user-specific web content associated with the user. In some examples, the input history data can include touch position data, data representing the last time a word of the first input data was used, typing speed data, or data representing the orientation of a touch screen while receiving data.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Badger to Fagan and Kothari so the AI can modify user command based on history data wherein the user might not have all the information or might make a mistake while the AI can accurately determine the best course of action based on history data that would perform the user command accurately with additional information. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Kothari and Badger, and further in view of Bonkoski, Pub. No.: 2018/0165974A1. 
With regard to claims 7:
Fagan and Kothari and Badger do not disclose the passenger assistant system of claim 6, wherein the artificial intelligence processing unit is configured to modify the command using sensor information received from the sensor interface.
However Bonkoski discloses the aspect wherein the artificial intelligence processing unit is configured to modify the command using sensor information received from the sensor interface. (paragraph 64: “Disclosed embodiments may be used to prevent a UAV from colliding with an obstacle while maintaining a trajectory or path that is most consistent with the instructions from the pilot. An obstacle may be anything that introduces a disturbance to a UAV's intended flight path. Obstacles can take many forms and can include, for example, physical artifacts such as walls and people, dynamic artifacts such as air turbulence or electromagnetic environments that cause sensor interference, or imaginary constructs such as airspace boundaries. One way to avoid colliding with an obstacle is to provide the vehicle with sensors that observe the vehicle's environment. Data from the sensors may then be used to modify motion commands received by the vehicle from a pilot. In the case of imaginary constructs, the sensors can include a location detection unit (e.g., a GPS) and a source of information (e.g., an airspace database and/or navigational chart such as a VFR sectional/Terminal Area Chart) that allows cross-referencing of position versus the location of a boundary of the imaginary construct.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bonkoski to Fagan and Kothari and Badger so the AI can modify user command based on sensory data wherein the user might not have all the information or might make a mistake the AI can accurately determine the best course of action based on sensory data that would perform the user command accurately with additional information. 

Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, and further in view of Biswas et al., Pub. No.: 2018/0260718A1. 

With regard to claims 9 and 16:
Fagan do not disclose the method of claim 8, wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on historical information and the one or more of the environmental information, flight crew input, or passenger input.
However Biswas discloses the aspect wherein the at least one task is a predictive task determined by the artificial intelligence processing unit based on historical information and the one or more of the environmental information, flight crew input, or user input (the user input is the user import the image, paragraph 36: “To predict a next task, the recommendation engine 118 leverages a history of tasks performed by the user. For instance, if a user has imported an image into a drawing application, the recommendation engine 118 may predict that the user is likely to next crop the imported image. Based on this prediction, the recommendation engine 118 presents recommendations regarding cropping (and related) tools to the user, such as recommendations that indicate how to access the cropping tools, tips for using the cropping tools efficiently, and so on. In general, the task history describes the tasks a user has performed during a current interaction session with an application, and is based on the tools used and actions performed during the session.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Biswas to Fagan and so the AI can use history data to more accurately determine the task that need to be completed wherein history data would help the AI to predict what tasks that need to be done since tasks per flight are often similar per flights.




Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, and in view of Badger et al., Pub. No.: 2011/0202876A1. 
With regard to claims 13 and 20:
Fagan does not disclose the aspect of receiving an initial command via at least one of the flight crew interface or the passenger interface, modifying the command based on historical information, and directing the at least one end effector to perform the modified command.
However Badger discloses of receiving an initial command via at least one of the flight crew interface or the passenger interface, modifying the command based on historical information, and directing the at least one end effector to perform the modified command. (paragraph 8: “According to a first embodiment, a method comprises receiving first input data, automatically learning user tendencies based on the first input data to generate input history data, receiving second input data, and based on the input history data and the second input data, generating auto-corrections or suggestion candidates for the second input data. In some examples, the receiving first input data comprises receiving a completion event indicating that the first input data is complete, such as the sending of a text message, instant message, or email. In some examples, the automatically learning user tendencies comprises analyzing user-specific web content associated with the user. In some examples, the input history data can include touch position data, data representing the last time a word of the first input data was used, typing speed data, or data representing the orientation of a touch screen while receiving data.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Badger to Fagan so the AI can modify user command based on history data wherein the user might not have all the information or might make a mistake while the AI can accurately determine the best course of action based on history data that would perform the user command accurately with additional information. 



Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagan, in view of Badger, and further in view of Bonkoski, Pub. No.: 2018/0165974A1. 
With regard to claims 14:
Fagan and Badger do not disclose the aspect of modifying the command using the environmental information received from the sensor interface. 
However Bonkoski disclose the aspect of modifying the command using the environmental information received from the sensor interface.  (paragraph 64: “Disclosed embodiments may be used to prevent a UAV from colliding with an obstacle while maintaining a trajectory or path that is most consistent with the instructions from the pilot. An obstacle may be anything that introduces a disturbance to a UAV's intended flight path. Obstacles can take many forms and can include, for example, physical artifacts such as walls and people, dynamic artifacts such as air turbulence or electromagnetic environments that cause sensor interference, or imaginary constructs such as airspace boundaries. One way to avoid colliding with an obstacle is to provide the vehicle with sensors that observe the vehicle's environment. Data from the sensors may then be used to modify motion commands received by the vehicle from a pilot. In the case of imaginary constructs, the sensors can include a location detection unit (e.g., a GPS) and a source of information (e.g., an airspace database and/or navigational chart such as a VFR sectional/Terminal Area Chart) that allows cross-referencing of position versus the location of a boundary of the imaginary construct.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Bonkoski to Fagan and Badger so the AI can modify user command based on sensory data wherein the user might not have all the information or might make a mistake the AI can accurately determine the best course of action based on sensory data that would perform the user command accurately with additional information. 



Pertinent Arts
	
Kreitzer et al., Pub. No.: 2019/0188814 A1: Hence, the application 223 may include machine learning and/or deep-learning based algorithms which have been trained and/or configured to determine such person-of-interest scores. For example, such algorithms of the application 223 may include, but are not limited to: Natural Language Processing (NLP) of live and/or recorded conversations (e.g. from audio at the device 111 of the responder 101, and/or by a virtual assistant at the device 111 of the responder 101, determining suspect identification data from audio between the responder 101 and the driver 105 and/or the passenger 107); image processing of a live and/or recorded camera video feed (e.g. to detect the open can 127 and/or to determine whether the open can 127 is an alcoholic beverage (e.g. from a label, and the like) and/or to determine whether the object 129 is a weapon, or not). 

Swami et al., Pub. No.: 2018/0346284A1: The present invention discloses a system of detection of trapped passengers in an elevator cab. The system is designed to monitor a large number of elevator cabs and provide prognostic assistance to any passenger(s) trapped in any one of the monitored elevator cabs. If a jerk is detected, then a machine learning system is applied to identify if the detected jerk has been caused by any malfunction in the elevator that could lead to trapping of passengers in the elevator. The machine learning system additionally uses, either separately or in combination with the jerk detection signal, the microphone and/or the breath detection sensor signal to prognostically detect a trapped passenger. If the machine learning system prognostically detects a trapped passenger, a smart decision service connects the elevator to at least one of a customer care center, a human analyst, a field technician, or building owner/management (end user) system of the building in which the elevator cab is located.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179